DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      JACQUELYNNE O. MILLER,
                            Appellant,

                                     v.

     TOWNE PARK NORTH CONDOMINIUM ASSOCIATION, INC.,
                        Appellee.

                               No. 4D17-1498

                                [May 3, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No.
432016CA001072.

  William N. Swift of William N. Swift, P.A., Palm City, for appellant.

  Michael Dermody of Becker & Poliakoff, P.A., Stuart, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.